NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 19a0031n.06

                                          No. 18-3236

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 LUCIA RAMIREZ-YOC,                   )
                                                                                FILED
                                                                          Jan 18, 2019
                                      )
          Petitioner,                                                 DEBORAH S. HUNT, Clerk
                                      )
                                      )
 v.                                                            ON PETITION FOR REVIEW
                                      )                        FROM THE UNITED STATES
 MATTHEW G. WHITAKER, Acting Attorney )                        BOARD OF IMMIGRATION
                                      )
 General,                                                      APPEALS
                                      )
          Respondent.                 )



       Before: BOGGS, KETHLEDGE, and STRANCH, Circuit Judges.

       KETHLEDGE, Circuit Judge. In 2015, border-patrol officers apprehended Lucia Ramirez-

Yoc, a Guatemalan national, illegally entering the United States. Ramirez-Yoc thereafter applied

for asylum and withholding of removal. An immigration judge denied her application, and the

Board of Immigration Appeals affirmed. This petition for review followed.

       The Board affirmed the immigration judge’s decision without a written opinion, so we

review the immigration judge’s decision directly. See Ramani v. Ashcroft, 378 F.3d 554, 560 (6th

Cir. 2004). We review questions of law de novo and uphold the immigration judge’s factual

findings unless the evidence “not only supports a contrary conclusion, but indeed compels it.”

Shkulaku-Purballori v. Mukasey, 514 F.3d 499, 501-02 (6th Cir. 2007) (quoting Yu v. Ashcroft,

364 F.3d 700, 702-03 (6th Cir.2004)). To be eligible for asylum, Ramirez-Yoc must show that

she is “unable or unwilling to return” to Guatemala “because of persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular social group,
No. 18-3236, Ramirez-Yoc v. Whitaker


or political opinion[.]” 8 U.S.C. §§ 1101(a)(42)(A), 1158 (b)(1)(A). She must also show that the

Guatemalan government is unable or unwilling to protect her from any such persecution. See

Khalili v. Holder, 557 F.3d 429, 436 (6th Cir. 2009). If Ramirez-Yoc fails to qualify for asylum,

she necessarily fails to qualify for a withholding of removal too. See Singh v. Ashcroft, 398 F.3d
396, 401 (6th Cir. 2005).

       Ramirez-Yoc argues that she is part of a particular social group composed of Guatemalan

women who cannot leave domestic relationships, and that she has a well-founded fear of

persecution because her alcoholic father abused her for many years. Specifically, Ramirez-Yoc

testified that her father routinely had beaten her with a bat and belt, and that he had beaten her

mother in front of her. The immigration judge found her allegations of past abuse to be credible,

but also found that Ramirez-Yoc had not shown that the Guatemalan government was unable or

unwilling to protect her. The immigration judge based that finding on her testimony that she had

failed to report the abuse because she feared that the police would arrest her father. Substantial

evidence—indeed, Ramirez-Yoc’s own testimony—supported that finding, which defeats her

claim for asylum or withholding of removal. See Khalili, 557 F.3d at 435-36.

       Ramirez-Yoc responds that other evidence undercuts that finding. In particular, when she

was asked why she had failed to report her rape by another man years earlier, Ramirez-Yoc

testified that “they threaten people”—without elaborating on whether the threat came from

criminals or the police. But that ambiguous statement does not “compel[]” a finding that police

were unwilling to protect her. See Lumaj v. Gonzales, 462 F.3d 574, 577 (6th Cir. 2006) (citation

omitted). Nor does evidence of a “machismo” culture in Guatemala or her own testimony that the

police station was far away. In sum, a “reasonable adjudicator” could agree with the immigration




                                               -2-
No. 18-3236, Ramirez-Yoc v. Whitaker


judge that Ramirez-Yoc had not shown that the Guatemalan authorities were unwilling or unable

to help her. See Khalili, 557 F.3d at 436. We therefore have no lawful basis to grant relief.

       The petition for review is denied.




                                                -3-